



EXHIBIT 10.63


FIRST AMENDMENT TO
TRANSPORATION SERVICES AGREEMENT - TEXAS CITY TO PASADENA


THIS FIRST AMENDMENT (“Amendment”) to the Transportation Services Agreement is
entered into this 1st day of November, 2016 by and between Marathon Pipe Line
LLC, a Delaware limited liability company (“MPL”), and Marathon Petroleum
Company LP, a Delaware limited partnership (“MPC”), both referred to jointly as
the “Parties” and each individually as a “Party”.


WHEREAS, MPC and MPL entered into a Transportation Services Agreement on October
31, 2012 (the “Agreement”) and committed to shipping Products on the Texas City
to Pasadena Pipeline and Pasadena to Connecting Carries Pipeline Segments;


WHEREAS, the Parties wish to replace the definition of Quarterly Throughput
Commitment contained in the Agreement; and


WHEREAS, the Parties now desire to amend the Agreement as set forth herein.


NOW THEREFORE, in consideration of the premises and mutual covenants set forth
hereinafter, MPC and MPL agree as follows:


1.
The definition for “Quarterly Throughput Commitment” shall be removed in its
entirety and replaced with the following:



“Quarterly Throughput Commitment” means, with respect to a Quarter, a volume of
Product equal to (a) (i) 81,000 Barrels per Day on the Texas City to Pasadena
Pipeline Segment; (ii) 61,000 Barrels per Day on the Pasadena to Connecting
Carriers Pipeline Segment; (iii) for that period beginning on the 1st day of
November, 2016 and ending on the date a total of 36,500,000 Barrels are
delivered to the ITC Terminal, also 20,000 Barrels per Day are delivered to the
ITC Terminal on either the Texas City to Pasadena Pipeline Segment or the
Pasadena to Connecting Carriers Pipeline Segment , which volumes may also be
credited to volumes required in (i) and (ii), as applicable, multiplied by (b)
the number of Days in such Quarter. The Quarterly Throughput Commitment will be
reduced proportionately for any partial Quarter during the Term.”


2.
Except as amended herein, all other terms and conditions of the Agreement shall
remain in full force and effect.



3.
In the event of any conflict between the terms of the provision of this
Amendment and the terms and provisions of the Agreement, the terms and
provisions of this Amendment shall prevail.



4.
Any terms not defined herein shall have the same meaning as specified in the
Agreement.



[SIGNATURES ON NEXT PAGE]







--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the Parties have executed this First Amendment be effective
as of November 1, 2016.






MARATHON PETROLEUM COMPANY LP
 
MARATHON PIPE LINE LLC
By: MPC Investment LLC, its General Partner
 
 
 
 
 
 
 
 
By:
/s/ C. M. Palmer
 
By:
/s/ Craig O. Pierson
 
 
 
 
 
Name:
C. M. Palmer
Sr. V.P. Supply Distribution and Planning
 
Name:
Craig O. Pierson
 
 
 
 
 
Title:
 
 
Title:
President
 
 
 
 
 






